Citation Nr: 9926607	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for facial acne.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1995.

In February 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's claim for service connection for acne of the face.  
At the same time, the RO also denied the veteran's service 
connection claim for a low back condition.  In July 1997, 
following a review of medical evidence, the RO granted the 
veteran's service connection claim for her low back condition 
and awarded a 10 percent disability rating.  In September 
1997 and November 1997, the veteran filed service connection 
claims for other conditions.  In December 1997, the veteran 
submitted a Notice of Disagreement (NOD) concerning her 
facial acne claim.  The RO issued a Statement of the Case 
(SOC) in February 1998.  In March 1998, the veteran perfected 
the appeal for her facial acne claim by submitting VA Form 9.  
The veteran's facial acne service connection claim is now 
before the Board for resolution.
 

FINDINGS OF FACT

1.  The report of the veteran's pre-enlistment examination 
includes a diagnosis of cystic acne, with a notation that 
papules and scars of the face were observed.

2. There is no competent medical evidence indicating that the 
veteran's facial
acne increased in severity during, or as a result of, 
service, or that this is otherwise a nexus between the 
veteran's current severe acne and military service.


CONCLUSION OF LAW

The claim for service connection for facial acne is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The report of the veteran's July 1988 pre-enlistment 
examination includes a diagnosis of cystic acne of the face; 
the examiner noted the presence of papules and scars on her 
face.  The only other in-service evidence of acne is from a 
military physical examination in January 1994 which contains 
a notation of "in face scarring from acne." This 
examination record contains no additional comments or 
diagnostic information concerning acne.  The remainder of the 
veteran's service medical records (SMRs) are negative for 
complaints of, or treatment for, any type of facial acne.

The veteran underwent a VA examination in September 1996.  
She reported having difficulty with acne as a result of using 
camouflage cream while in the military.  She reported that 
she was given a profile not to use it.  The veteran indicated 
that she had acne all her life but that "it got worse in the 
service." The veteran indicated that she was not receiving 
any treatment for acne at the time of this examination.  The 
examiner diagnosed the veteran had a severe acne rash with 
pox marks and scarring.  Multiple acute pimples were observed 
on both sides of her face and under her jaws.

Also of record are VA outpatient treatment records from the 
Winston-Salem, North Carolina dermatology clinic, dated from 
October 1996 through July 1997.  The veteran reported her 
multi-year history of acne at her initial consultation, and 
was observed to have multiple open comedones on her forehead 
and cheeks.  Several inflammatory papules and two cystic 
lesions were present on her cheeks.  Two dermatological 
consultants diagnosed the veteran with moderate acne 
vulgaris, which was inflammatory and comedonal.  The veteran 
was prescribed tetracycline and Retin-A cream.  In October 
1996, examination revealed that the veteran's acne had 
improved.  A January 1997 examination revealed improvement, 
but noted that several inflammatory cystic lesions were 
present.  Doxycycline was then prescribed.  An examination in 
March 1997 showed no improvement, and characterized the 
veteran's condition as severe acne vulgaris.  She received a 
prescription for Accutane.  A subsequent examination that 
same month noted complaints of dry skin but the examiner 
observed few inflammatory papules.  An examination in July 
1997 indicated dry skin and lip chapping at the completion of 
the veteran's 16-week Accutane treatment.  Her condition was 
still characterized as severe acne vulgaris.  Accutane was 
discontinued, and she was advised that hyperpigmentation 
would persist for a year.  A further treatment record reports 
the veteran's 14-year history with acne and reports the 
veteran's assertion that her acne was severely exacerbated 
while on active duty due to sweat and having to wear 
camouflage make up.  The examiner noted multiple acne scars 
and post-inflammatory hyperpigmentation.  Some active papules 
were observed on her cheeks and chin.  She was diagnosed with 
severe acne, status post Accutane treatment.  Following this 
examination, her Accutane treatment was reinitiated. 

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that she has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim is well 
grounded, then her appeal must be denied, and VA does not 
have a "duty to assist" her in developing the evidence 
pertinent to her claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81-81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The Board has noted that the veteran's pre-enlistment 
examination report reflects that she was then diagnosed with 
and observed to have cystic acne of the face, with papules 
and scars on her face prior to her enlistment in the 
military.  Such evidence establishes that facial acne 
preexisted service; thus, the presumption of soundness as to 
facial acne does not attach.  See 38 U.S.C.A. § 1111.  
Furthermore, as VA outpatient records reflect diagnoses of 
severe acne, establishing a current disability.  
Significantly, however, there is no evidence of any 
relationship between the veteran's military service and her 
current condition.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1996).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  

In this case, there is absolutely no evidence that the 
veteran pre-existing facial acne underwent a permanent 
increase in severity during, or as a result of, service. The 
veteran's active duty SMRs contain only a single reference to 
facial acne, and this is only a reference to the presence of 
acne scars.  While VA outpatient treatment records have been 
associated with the none include an opinion that the 
veteran's current severe facial acne is, in any way 
attributable to service, to include on the basis of 
aggravation.  Furthermore, the veteran has not presented (or 
otherwise indicated the existence of) a medical opinion 
indicating that her current acne condition is the result of 
aggravation during, or due to, service, or that such 
condition is otherwise related to service.  In the absence of 
competent medical evidence of a nexus between the current 
condition and service, the claim for service connection for 
facial acne is not plausible.  

The Board does not doubt the sincerity of the veteran's 
belief that her current severe acne is the result of her 
having to apply camouflage make up while serving in the 
military.  However, she does not have the medical expertise 
or training to render a competent opinion on a medical 
matter, such as whether her current acne disability is the 
result of in-service aggravation, or whether there is 
otherwise a nexus between the current condition and service.  
Hence, even accepting (for purpose of determining whether the 
claim is well grounded) the veteran's assertions that she 
experienced problems with camouflage make up while in 
service, her allegations as to a nexus between her military 
service and current severe acne have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board emphasizes that evidence, and not just allegations, 
must support a well-grounded claim.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992).

Since the veteran has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim for 
service connection for acne of the face is well grounded, VA 
is under no "duty to assist" her in developing the evidence 
pertinent to her claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make her claim 
well grounded.  See McKnight v. Gober, 131 F.2d 1483, 1485 
(Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified her in the 
February 1998 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, she 
is not prejudiced by the Board's decision to deny her claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform her of the type of 
evidence that is
necessary to make her claim well grounded and warrant full 
consideration on 
the merits, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the VA has met its duty to inform her of the 
evidence necessary to support her claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for facial acne is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

